Jackson, Judge,
dissenting.
1. The right to a defendant in equity to use his sworn answer when forced from him by discovery, is a great right — of consequence to him — inasmuch as it cannot be overcome except by the oaths of two witnesses, or one witness and strong corroborating circumstances. This right was recognized by this court in 50 Ga., 53, where it was held that after a complainant had sought and got defendant’s answer, he could not waive discovery so as to prevent the defendant from using it, and having applied to it the rule that it must be overcome by two witnesses, or one witness and strong corroborating circumstances. I do not think that equity, which despises and spurns from her shrine all guile, and fraud, and tricks, and traps, will permit that to be done indirectly, which she would repel if attempted directly; and, therefore, I think equity will not allow a complainant, after he has sought and got discovery, and it does not suit him, immediately to dismiss his bill and bring another exactly like it, in which he waives all discovery. Equity will not allow this to be done so as to avoid the right of the defendant to use the answer to the case in the case; and the mere dismissal and immediate renewal of it does not change the substance of the case. It is the same ease still. Equity follows no shadow, but *359seeks substance. It sticks in no bark, but cuts to tbe very heart of the-tree.
2. In England, while the complainant could move to dismiss his bill as- a matter- of course, such dismissal was by order alone of the chancellor, and on notice- to the defendant — 2 Daniel’s Chan. Pr., 929-930. By our Code he may dismiss- in. term or vacation, “so that he- does not thereby prejudice cmy right of the defendant” — Code, §4190 ;■ as much as to- say, if any right of the defendant be thereby prejudiced, he cannot dismiss it. In this case the right of defendant to use his answer as evidence so strong as to equal two witnesses, was not only prejudiced, but actually destroyed, unless the complainant, when he. dismissed, had been put upon terms to allow defendant so to use it in the renewed case. But the defendant had no notice of the motion to dismiss, though made in term; and it was made, too, before Judge Tompkins, the counsel of the complainant before his accession to the bench, and was, therefore, wholly illegal, unless it be ruled that counsel may preside on the bench in cases in which they were employed at the bar. Certainly this judge could not hear objection or pass judgment upon the motion. The case stands, therefore, as not dismissed, but still pending. Everything done in term, done on the dockets and put on the minutes, as this dismissal was, must necessarily be done under the supervision and by authority of the judge; and he must be competent by freedom from interest, to pass judgment upon the subject matter and between the parties.
3. Can it be doubted that if -a chancellor, competent to preside, either in England or in this cortntry, had been sitting when this motion was made, and if it had been proven to him that the sole object of dismissing the bill was to “ prejudice the right of defendant ” to use his answer, and that complainant had already prepared another bill exactly like that he proposed to dismiss, to the very crossing of the t’s and the dotting of the i’s, ready to file the.moment that the other was dismissed; that it was, in-truth, the. mere renewal of the *360same bill, and that tbe only object was to do indirectly what he could not do directly by any amendment, can it be doubted that upon such proof (and they are the admitted facts in this case), any impartial chancellor, in either country, would forbid such “whipping the devil round the stump,” and either deny the motion to dismiss, or provide that the right of defendant to use his sworn answer should be preserved in the renewed case ? I think not; and especially do I think so where, in a case like this, the defendant cannot be permitted to testify at all unless his right to his answer be preserved. Inasmuch as this court declines either to affirm the judgment of the court below, which allowed the plea of the pendency of the first bill, or to pass an order saving the right of the defendant to use his answer on the trial of the renewed bill, I dissent from the judgment of reversal.